Citation Nr: 1120005	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for the residuals of a fracture of the sternum, to include entitlement to a total rating based on individual unemployability (TDIU).

2. Entitlement to service connection for osteoarthritis of the knees.

3. Entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Craig M. Kabatchnick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from April 1955 to June 1958.  He also had active duty for training from April to August 1979.

This matter initially came before the Board of Veteran's Appeal (Board) on appeal of an April 2003 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was first before the Board in November 2006, at which time all of the Veteran's claims were denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

A January 2008 Order of the Court vacated the November 2006 Board decision and remanded it for the additional development described in a January 2008 Joint Motion for Remand.  In September 2008, the Board remanded the Veteran's claims for development consistent with the Joint Motion.  After it was returned to the Board, it was remanded again in January 2011 for the consideration of new evidence that had not been previously considered by the RO.  It has now been returned for further appellate consideration.

The Veteran appeared at a hearing before the undersigned at the RO in December 2005.  A transcript of this hearing is in the claims folder.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

In January 2011, the Board remanded this appeal to provide the RO with an opportunity for initial consideration of additional evidence.  The RO had contacted the undersigned, noted that additional evidence had been submitted and that the Veteran's attorney refused to waive initial consideration of this evidence, and requested that the claims folder be returned for readjudication.  This was so ordered by the January 2011 remand.  

In an April 2011 supplemental statement of the case, the RO readjudicated the Veteran's claims.  However, it was noted that the additional evidence had never been received.  Therefore, the readjudication was based entirely on evidence that had previously been considered.  

However, copies of the evidence in question were apparently received at the Board in March 2011.  Moreover, it was accompanied by FedEx delivery receipts which the Veteran's attorney alleges are the delivery receipts from when the evidence was first delivered to the RO.  They show that packages were sent from the attorney to the RO in December 2010.  Therefore, as new evidence has been received and as the Veteran's attorney has not waived initial RO adjudication of this evidence, the Board finds that the claims folder must again be returned to the RO for initial consideration of this evidence.  

A review of this evidence shows that it includes a September 2010 private medical opinion that states it is "certainly possible" that the Veteran's right knee degenerative joint disease is related to a motor vehicle injury during service.  

A medical opinion that notes the mere possibility of a causal relationship is insufficient to establish service connection.  However, in this case the Board notes that the Veteran has never been afforded a VA examination of his claimed knee disabilities, and a nexus opinion has not been previously obtained.  Therefore, while the September 2010 private medical opinion is not sufficient for a grant of service connection, it sufficient to meet the low threshold required for a VA examination.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the September 2010 private examiner opined that it was more than likely that the Veteran's current back pain and degenerative disc disease were the result of his motor vehicle accident during service.  The Board notes that this opinion is diametrically opposed to an opinion obtained from a VA examiner in April 2009.  Therefore, the Board finds that an attempt should be made to reconcile these opinions.  

Finally, the Board notes a March 2011 argument submitted by the Veteran's attorney suggests that the April 2009 VA examiner was negligent in not providing the Veteran with an X-ray study prior to concluding that there was no malunion of the sternum.  The Board finds that the April 2009 examiner should be provided an opportunity to explain why such a study was not required or to conduct such study if indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  If possible, it should be scheduled with the same VA examiner who conducted the April 2009 examination.  If this is not possible, it should be scheduled with a VA examiner with similar qualifications.  The claims folder must be made available to the examiner, and the examination report must state that it has been reviewed.  After review of the claims folder and examination of the Veteran, please attempt to express the following opinions:

a) Does the Veteran have a current disability of one or both knees?  If so, is it as likely as not (50 percent probability or more) that one or both of these disabilities was incurred due to service, in particular the motor vehicle accident in service?  The reasons and bases for the opinion should be included.  

b) Review the September 2010 private opinion regarding the Veteran's degenerative disc disease.  Does it contain any information that would change the opinion contained in the April 2010 VA examination report?  If the opinion of the VA examiner remains against a finding that the Veteran's current degenerative disc disease is as likely as not related to service, please provide the reasons and bases required to reconcile this opinion with that of the September 2010 private opinion.   

c) Review the portion of the April 2010 examination report regarding the Veteran's sternum.  Please provide the reasons and bases as to why an X-ray, magnetic resonance imaging study (MRI), computed tomography scan (CAT) or similar study was not required to determine that there was no malunion of the Veteran's sternum.  If it is deemed that a study is required, please take the necessary steps to obtain this study.  Afterwards, state whether or not the study shows malunion or other abnormality of the sternum.

The reasons and bases for all opinions should be provided in detail.  If the examiner is unable to express any of the requested opinions, the reasons and bases for this should be provided.  Any evidence required to provide the opinion should be identified, and an attempt to obtain this evidence and then provide the opinion must be made.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


